                  Case 20-10166-JTD             Doc 64       Filed 01/30/20        Page 1 of 8



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

In re:
                                                           Chapter 11
LUCKY’S MARKET PARENT COMPANY,
LLC, et al.,1                                              Case No. 20-10166 (JTD)

                  Debtors.                                 (Jointly Administered)


                  DEBTORS’ OMNIBUS MOTION SEEKING
           ENTRY OF AN ORDER (I) AUTHORIZING THE REJECTION
        OF CERTAIN EXECUTORY CONTRACTS, EACH EFFECTIVE NUNC
    PRO TUNC TO THE PETITION DATE, AND (II) GRANTING RELATED RELIEF


    COUNTERPARTIES TO EXECUTORY CONTRACTS RECEIVING THIS OMNIBUS
    CONTRACT MOTION SHOULD LOCATE THEIR NAMES AND AGREEMENTS IN
       THE SCHEDULES ATTACHED HERETO AS EXHIBIT 1 TO EXHIBIT A.


         The above-captioned debtors and debtors in possession (collectively, the “Debtors”)

hereby move (the “Motion”) for entry of an order, substantially in the form attached hereto as

Exhibit A (the “Proposed Order”), pursuant to sections 105(a), 365, and 554 of title 11 of the

United States Code (the “Bankruptcy Code”) and rules 6004(h) and 6006(f) of the Federal

Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), (i) authorizing the rejection of

certain executory contracts (each a “Contract,” and collectively, the “Contracts”), as set forth

on Exhibit 1 to Exhibit A attached hereto, each effective nunc pro tunc to the Petition Date and

(ii) granting related relief. In support of the Motion, the Debtors rely upon the Declaration of

1
   The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are Lucky’s Market Parent Company, LLC (2055), Lucky’s Farmers Market Holding Company, LLC
(5480), Lucky’s Market Operating Company, LLC (7064), LFM Stores LLC (3114), Lucky’s Farmers Market, LP
(0828), Lucky’s Farmers Market Resource Center, LLC (7711), Lucky’s Market Holding Company 2, LLC (0607),
Lucky’s Market GP 2, LLC (9335), Lucky’s Market 2, LP (8384), Lucky’s Market of Longmont, LLC (9789),
Lucky’s Farmers Market of Billings, LLC (8088), Lucky’s Farmers Markets of Columbus, LLC (3379), Lucky’s
Farmers Market of Rock Hill, LLC (3386), LFM Jackson, LLC (8300), Lucky’s Farmers Market of Ann Arbor, LLC
(4067), Lucky’s Market of Gainesville, LLC (7877), Lucky’s Market of Bloomington, LLC (3944), Lucky’s Market
of Plantation, LLC (4356), Lucky’s Market of Savannah, GA, LLC (1097), Lucky’s Market of Traverse, City, LLC
(2033), Lucky’s Market of Naples, FL, LLC (8700), and Sinoc, Inc. (0723).
               Case 20-10166-JTD          Doc 64     Filed 01/30/20     Page 2 of 8



Andrew T. Pillari, Chief Financial Officer of Debtors, in Support of Chapter 11 Petitions and

First Day Pleadings (the “First Day Declaration”). In further support of the Motion, the

Debtors, by and through their undersigned counsel, respectfully represent:

                                 JURISDICTION AND VENUE

         1.    This Court has jurisdiction to consider this Motion under 28 U.S.C. §§ 157 and

1334 and the Amended Standing Order of Reference from the United States District Court for the

District of Delaware, dated as of February 29, 2012. This is a core proceeding under 28 U.S.C. §

157(b). Under Local Rule 9013-1(f), the Debtors consent to entry of a final order under Article

III of the United States Constitution. Venue of these cases and the Motion in this district is

proper under 28 U.S.C. §§ 1408 and 1409.

         2.    The statutory predicates for the relief requested herein are Bankruptcy Code

sections 105(a), 365(a), and 554(a), Bankruptcy Rules 6004, 6006, and 6007, and Local Rule

9013-1.

                                        BACKGROUND

         3.    On January 27, 2020 (the “Petition Date”), each of the Debtors filed a voluntary

petition in this Court commencing a case for relief under chapter 11 of the Bankruptcy Code (the

“Chapter 11 Cases”). The factual background regarding the Debtors, including their business

operations, their capital and debt structures, and the events leading to the filing of the Chapter 11

Cases, is set forth in detail in the First Day Declaration and fully incorporated herein by

reference.

         4.    The Debtors have continued to manage and operate their business as debtors in

possession pursuant to Bankruptcy Code sections 1107 and 1108. No trustee or examiner has

been requested in the Chapter 11 Cases.



                                                 2
72061181.1
                 Case 20-10166-JTD        Doc 64      Filed 01/30/20    Page 3 of 8



                                     RELIEF REQUESTED

         5.      The Debtors seek entry of an order, substantially in the form attached hereto as

Exhibit A: (a) authorizing the rejection of certain executory contracts (each, a “Contract,” and

collectively, the “Contracts”), as set forth on Exhibit 1 to Exhibit A attached hereto, each

effective nunc pro tunc to the Petition Date and (b) granting related relief.

                               CONTRACTS TO BE REJECTED

         6.      The Debtors have historically been a party to a significant number of Contracts

associated with its business operations. Prior to the Petition Date, the Debtors undertook a review

of their Contracts to determine whether the Contracts were needed to effectuate an orderly wind

down of the Debtors’ business. Ultimately, the Debtors determined in their business judgment

that certain Contracts were not needed and should be rejected as of the Petition Date.

         7.      The Contracts subject to this motion provide no benefit to the Debtors’ estates or

these chapter 11 cases. Absent rejection, the Debtors would be obligated to pay for products or

services that the Debtors no longer use or need. By rejecting the Contracts at the outset of these

chapter 11 cases, the Debtors save a considerable amount of unnecessary costs, maximizing the

value to the Debtors’ estates for the benefit of all stakeholders. Additionally, the Debtors have

determined in their business judgment that the costs of the Contracts exceed any marginal

benefits that could potentially be achieved from assignments or delegation of the Contracts.

         8.      Accordingly, in an effort to reduce postpetition administrative costs and in the

exercise of the Debtors’ sound business judgment, the Debtors request authority to reject the

Contracts set forth on Exhibit 1 to the Order attached hereto as Exhibit A, effective as of the

Petition Date.




                                                  3
72061181.1
               Case 20-10166-JTD        Doc 64      Filed 01/30/20    Page 4 of 8



                                     BASIS FOR RELIEF

A.       Rejection of the Contracts is Appropriate and Provides the Debtors with Significant
         Cost Savings.

         9.    Bankruptcy Code section 365(a) provides that a debtor in possession, “subject to

the court's approval, may assume or reject any executory contract or unexpired lease of the

debtor.” 11 U.S.C. § 365(a). Courts routinely approve motions to reject executory contracts or

unexpired leases upon a showing that the debtor’s decision to take such action will benefit the

debtor’s estate and is an exercise of sound business judgment. See NLRB v. Bildisco & Bildisco,

465 U.S. 513, 523 (1984) (stating that the traditional standard applied by courts to authorize the

rejection of an executory contract is that of “business judgment”); In re Taylor, 913 F.2d 102

(3d. Cir. 1990); In re Buckhead America Corp., 180 B.R. 83 (Bankr. D. Del. 1995).

         10.   Courts generally will not second-guess a debtor’s business judgment concerning

the rejection of an executory contract or unexpired lease. See In re Trans World Airlines, Inc.,

261 B.R. 103, 121 (Bankr. D. Del. 2001) (“A debtor's decision to reject an executory contract

must be summarily affirmed unless it is the product of bad faith, or whim or caprice.”). The

“business judgment” test is not a strict standard; it merely requires a showing that either

assumption or rejection of the executory contract or unexpired lease will benefit the debtor’s

estate. See N.L.R.B. v. Bildisco (In re Bildisco), 682 F.2d 72, 79 (3d Cir. 1982) (noting that the

“usual test for rejection of an executory contract is simply whether rejection would benefit the

estate”), aff’d, 465 U.S. 513. Further, “[s]ection 365 enables the trustee to maximize the value of

the debtor’s estate by assuming executory contracts and unexpired leases that benefit the estate

and rejecting those that do not.” L.R.S.C. Co. v. Rickel Home Ctrs., Inc. (In re Rickel Home Ctrs.,

Inc.), 209 F.3d 291, 298 (3d Cir. 2000); see also Stewart Title Guar. Co. v. Old Republic Nat'l

Title Ins. Co., 83 F.3d 735, 741 (5th Cir. 1996) (section 365 of the Bankruptcy Code “allows a


                                                4
72061181.1
               Case 20-10166-JTD         Doc 64      Filed 01/30/20    Page 5 of 8



trustee to relieve the bankruptcy estate of burdensome agreements which have not been

completely performed”).

         11.   The Contracts are not a source of value for the Debtors’ estates or stakeholders

and contemplate goods or services that are not necessary for the orderly wind down of the

Debtors’ business. The Debtors’ obligations to pay postpetition amounts for these unnecessary

goods and services eliminates any potential value from the Contracts—including any potential

value from an assignment. Accordingly, the Debtors have determined in their sound business

judgment that the Contracts listed on Exhibit 1 attached to the Order are an unnecessary drain on

the Debtors’ estates and should be rejected.

B.     This Court Should Deem the Contracts Rejected Nunc Pro Tunc to the Petition Date.

         12.   Bankruptcy Courts are empowered to grant retroactive rejection of a contract or

lease under Bankruptcy Code sections 105(a) and 365(a). See In re Jamesway Corp., 179 B.R.

33, 37 (Bankr. S.D.N.Y. 1995) (stating that section 365 does not include “restrictions as to the

manner in which the court can approve rejection”); see also In re CCI Wireless, LLC, 297 B.R.

133, 138 (Bankr. D. Colo. 2003) (noting that section 365 “does not prohibit the bankruptcy court

from allowing the rejection of [leases] to apply retroactively”). Courts have held that retroactive

rejection under these sections is appropriate “when principles of equity so dictate.” Thinking

Machs. Corp. v. Mellon Fin. Servs. Corp. # 1 (In re Thinking Machs. Corp.), 67 F.3d 1021,

1028-29 (1st Cir. 1995) (indicating “rejection under section 365(a) does not take effect until

judicial approval is secured, but the approving court has the equitable power, in suitable cases, to

order a rejection to operate retroactive” to the motion filing date); Republic Underwriters Ins.

Co. v. DBSI Republic, LLC (In re DBSI, Inc.), 409 B.R. 720, 734 (Bankr. D. Del. 2009) (holding

that a bankruptcy court may enter a rejection order with an effective date earlier than the date the



                                                 5
72061181.1
               Case 20-10166-JTD         Doc 64      Filed 01/30/20    Page 6 of 8



order is entered); In re Chi-Chi’s, Inc., 305 B.R. 396, 399 (Bankr. D. Del. 2004) (“[T]he court’s

power to grant retroactive relief is derived from the bankruptcy court’s equitable powers so long

as it promotes the purposes of § 365(a)”); see also Constant Ltd. P’ship v. Jamesway Corp. (In re

Jamesway Corp.), 179 B.R. 33, 38 (S.D.N.Y. 1995) (“a court can, where appropriate, approve

rejection retroactively”).

         13.   Here, the balance of equities favors rejection of the Contracts nunc pro tunc to the

Petition Date. The Debtors seek to reject the Contracts because they are, and will continue to be,

a burden to the Debtors’ estates. Without rejection effective as of the Petition Date, the Debtors

may incur unnecessary administrative expenses related to the Contracts—agreements that the

Debtors no longer need or that provide a benefit to the Debtors’ estates. The Debtors have sought

the relief requested at the earliest possible moment in these chapter 11 cases in order to limit

unnecessary expenses to their estates.

         14.   Courts in this jurisdiction have approved relief similar to that requested herein.

See, e.g., In re Fuse, LLC, No. 19-10872 (KG) (Bankr. D. Del. June 5, 2019) (granting Debtors

authorization to reject executory contracts effective, nunc pro tunc, to the petition date); In re

Kona Grill, Inc., No. 19-10953 (CSS) (Bankr. D. Del. May 2, 2019) (authorizing rejection of

executory contracts and unexpired leases effective as of the petition date of April 30, 2019); In re

Argos Therapeutics, Inc., No. 18-12714 (KJC) (Bankr. D. Del. Mar. 4, 2019) (granting Debtors’

request to reject certain unexpired leases effective nunc pro tunc to the petition date and abandon

personal property at the rejected locations free and clear of all liens); In re Promise Health Grp.,

No. 18-12491 (CSS) (Bankr. D. Del. Nov. 30, 2018) (authorizing debtors to reject certain

executory contracts nunc pro tunc to the petition date).




                                                 6
72061181.1
                Case 20-10166-JTD        Doc 64      Filed 01/30/20     Page 7 of 8



                    COMPLIANCE WITH BANKRUPTCY RULE 6006(f)

         15.    Bankruptcy Rule 6006(f) establishes requirements for an omnibus motion to reject

executory contracts or unexpired leases. Specifically, Bankruptcy Rule 6006(f) states, in part,

that such a motion shall: (a) “state in a conspicuous place that parties receiving the omnibus

motion should locate their names and their contracts or leases listed in the motion,” (b) “list

parties alphabetically and identify the corresponding contract or lease,” (c) “be numbered

consecutively with other omnibus motions to assume, assign, or reject executory contracts or

unexpired leases,” and (d) “be limited to no more than 100 executory contracts or unexpired

leases.” Fed. R. Bankr. P. 6006(f). The Debtors respectfully submit that the relief requested in

this Motion complies with the requirements of Bankruptcy Rule 6006(f).

               REQUEST FOR IMMEDIATE RELIEF AND WAIVER OF STAY

         16.    Pursuant to Bankruptcy Rule 6004(h), the Debtors seek a waiver of any stay of

the effectiveness of an order granting this Motion, to the extent that it applies to the relief

requested in this Motion. Bankruptcy Rule 6004(h) provides that “[a]n order authorizing the use,

sale, or lease of property other than cash collateral is stayed until the expiration of 14 days after

entry of the order, unless the court orders otherwise.” The relief requested in this Motion is

essential to avoid the potential accrual of unnecessary administrative expenses. Accordingly, the

Debtors submit that, to the extent that Bankruptcy Rule 6004(h) applies, ample cause exists to

justify a waiver of the fourteen-day stay.

                                             NOTICE

         17.    Notice of this Motion will be given to: (a) the Office of the United States Trustee

for the District of Delaware; (b) counsel to the Prepetition Secured Lender; (c) the parties

included on the Debtors’ consolidated list of thirty (30) largest unsecured creditors; (d) any



                                                 7
72061181.1
               Case 20-10166-JTD        Doc 64       Filed 01/30/20    Page 8 of 8



banking or financial institution that holds Debtors’ accounts; (e) third party administrators that

provides services to the Debtors; (f) any party that has requested notice pursuant to Bankruptcy

Rule 2002; (g) the counterparties to the Contracts listed on Exhibit 1 to the Proposed Order; and

(h) all parties entitled to notice pursuant to Local Rule 9013-1(m) (collectively, the “Notice

Parties”). The Debtors submit that, under the circumstances, no other or further notice is

required.

                                    NO PRIOR REQUEST

         18.   No previous request for the relief sought herein has been made to this Court or

any other court.

         WHEREFORE, the Debtors respectfully request that the Court enter the Proposed

Order: (i) granting the relief sought herein, and (ii) granting the Debtors such other and further

relief as the Court may deem proper.

Dated: January 30, 2020                             Respectfully submitted,
       Wilmington, Delaware
                                                    POLSINELLI PC

                                                     /s/ Christopher A. Ward
                                                    Christopher A. Ward (Del. Bar No. 3877)
                                                    222 Delaware Avenue, Suite 1101
                                                    Wilmington, Delaware 19801
                                                    Telephone: (302) 252-0920
                                                    Facsimile: (302) 252-0921
                                                    cward@polsinelli.com

                                                    -and-

                                                    Liz Boydston (Admitted Pro Hac Vice)
                                                    2950 N. Harwood, Suite 2100
                                                    Dallas, TX 75201
                                                    Telephone: (214) 661-5557
                                                    lboydston@polsinelli.com

                                                    Proposed Counsel to the Debtors and
                                                    Debtors in Possession


                                                8
72061181.1
